DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to an insulation system, classified in E02D 27/016;
II. Claim 23, drawn to a method of manufacturing a building insulation system, classified in Y10T 83/04.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by molding for example.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different field of search and separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Loren Hulse on 10/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 23 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 14 (the second longitudinal length is longer than the first longitudinal length) and  claims 19 and 20 (i.e. corner connecting pieces or adapted for rounding a corner)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, hence claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, recites that “the second longitudinal length is longer than the first longitudinal length”; however, from the figure drawings, the lengths appear to be same.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefford (CA 2,191,491) in view of Powell (US 8,011,158).
As to claim 1, Jefford discloses an insulation system for a building, the insulation system comprising:
a wall section (2,3,4,5,6,7,8,9) adapted to be installed at least partially between two vertically oriented posts of a building, the wall section comprising an outer surface to be oriented towards the exterior of the building, an inner surface to be oriented towards the interior of the building, a wall section top, a wall section bottom, and two opposing wall sides; and
a base section 1 comprising a base section top, a base section bottom, and two opposing base sides. 
 Jefford does not disclose the base section top comprising a surface extending outwardly and downwardly away from the outer surface of the wall section when the insulation system is installed at the building.  Powell discloses a base section 2 having a top that has a surface (28,30) that extends outwardly and downwardly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base section that has a top surface that extends 
	
As to claim 2, Jefford discloses wherein the wall section (2,3,4,5,6,7,8,9)   and the base section 1 are separate pieces that are adapted to be interconnected to each other.
As to claim 3, Jefford discloses wherein the wall section (2,3,4,5,6,7,8,9)  is configured to be interconnected with the base section 1 by a tongue-and-groove connection (see figure 3, page 4, line 25-27).
As to claim 4, Jefford discloses wherein the base section 1 top further comprises a flat surface (see figure 3) that is parallel to the base section bottom, and a longitudinal tongue is positioned along the flat surface.
As to claim 5, Jefford discloses  wherein the wall sections (2,3,4,5,6,7,8,9)   are adapted to be stackable on each other when installed in the building.
As to claim 6, Jefford discloses wherein the wall sections (2,3,4,5,6,7,8,9)  are configured to be stackably interconnected to each other by a tongue-and-groove connection.
As to claim 7, Jefford in view of Powell does not disclose wherein the wall section and the base section are a monolithic structure.  It would have been an obvious matter of design choice to make a structure monolithic or integral, since making integral would have been an obvious matter of engineering choice,  In re Larson,
As to claim 8, Powell discloses wherein the surface of the base section 22 that extends outwardly and downwardly away from the outer surface of the wall section has a downward grade of between about 3 degrees and about 10 degrees.
As to claim 9, Powell discloses wherein the surface of the base section 22 that extends outwardly and downwardly away from the outer surface of the wall section, extends away from the outer surface of the wall section by a distance of between about 10 inches and about 30 inches.
As to claim 10, Powell discloses wherein the surface of the base section 22 that extends outwardly and downwardly away from the outer surface of the wall section, extends away from the outer surface of the wall section by a distance of at least 18 inches.
As to claim 11, Powell discloses wherein, when installed, the base section 22 is underground with the surface that extends outwardly and downwardly away from the outer surface of the wall section also extending away from the building.
As to claim 12, Jefford in view of Powell discloses wherein, when installed, an upper region of the wall section capable of being between the posts of the building and a lower region of the wall section is adjacent an exterior surface of a floor slab of the building.

As to claim 13, Jefford discloses wherein, when installed, the lower region of the wall section (2, 3, 4, 5, 6, 7, 8, 9) extends below ground alongside the floor slab.
Insofar as understood, as to claim 14, Jefford wherein the upper region is of a first longitudinal length and the lower region is of a second longitudinal length, wherein 
Insofar as understood, Jefford discloses wherein the first longitudinal length is capable of spanning the entire distance between two adjacent posts of the building.
Insofar as understood, as to claim 16, Jefford discloses wherein the length of the base section is equivalent to the length of the lower region of the wall section.
As to claim 17, Jefford discloses wherein, when installed, the wall section (2,3,4,5,6,7,8,9) is of a height sufficient to span a distance both above and below ground level.
As to claim 18, Jefford discloses wherein, when installed, the wall section (2,3,4,5,6,7,8,9) extends below ground by a distance of between about 3 inches and about 18 inches.
As to claim 19, Jefford discloses one or more corner connecting pieces (see figure 1, corners of building) having a corresponding outwardly and downwardly extending surface to the base section and a rounded profile.
As to claim 20, Jefford discloses wherein one or more of the base sections is adapted for rounding a corner (see figure 1, corners of building) of the building by comprising a longer longitudinal length progressively downwards along the surface extending outwardly and downwardly away from the outer surface of the wall section.
As to claim 21, Jefford discloses wherein the wall section and the base section are comprised of an insulation material 10 selected from spray polyurethane foam (SPF), polystyrene (EPS), fiberglass, mineral wool, cellulose, or a combination thereof.

As to claim 22, Jefford discloses a kit-of-parts for insulating a building, the kit-of-parts comprising:
at least one wall section (2,3,4,5,6,7,8,9)   adapted to be installed at least partially between two vertically oriented posts of a building, the wall section comprising an outer surface to be oriented towards the exterior of the building, an inner surface to be oriented towards the interior of the building, a wall section top, a wall section bottom, and two opposing wall sides; and
at least one base section 1 comprising a base section top, a base section bottom, and two opposing base sides.
Jefford does not disclose the base section top comprising a surface extending outwardly and downwardly away from the outer surface of the wall section when the insulation system is installed at the building.  Powell discloses a base section 2 having a top that has a surface (28,30) that extends outwardly and downwardly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a base section that has a top surface that extends outwardly and downwardly as disclosed by Powell, since doing so provides the expected benefit of providing a more stabilized base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL